DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the amendment filed on 11/12/2021. Claims 1-2 and 3-21 are pending in this application. Claims 2, 4, 8 and 20 have been amended. Claim 3 has been cancelled. Claim 21 has been added.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (2011/0302938, previously cited and applied).
Regarding claim 20, Lee discloses a refrigerator comprising: 
a compressor (20) configured to compress refrigerant (see figure 2); 
a first evaporator (24) configured to receive refrigerant from the compressor (20) to generate cold air for a first storage compartment (114; see figure 2); 
a first cooling fan (214) configured to supply cold air to the first storage compartment (241; see figure 2); 

a second cooling fan (261) configured to supply cold air to the second storage compartment (111; see figure 2); 
a valve (22) configured to selectively open one of a first refrigerant passage (the passage which associated with the first evaporator 24) connecting the compressor (20) and the first evaporator (24) to allow the refrigerant to flow (see figure 2) and a second refrigerant passage (the passage which associated with second evaporator 26) connecting the compressor (20) and the second evaporator (26) to allow the refrigerant to flow (see figure 2); and 
a controller (the control flow chart of figure 4 implies the existent of a controller) configured to control the first cooling fan (241), the second cooling fan (261) and the valve (22; see figure 4), 
wherein the controller is configured to drive the compressor (20) and control power to the first cooling fan (actuate fan 241) during cooling of the first storage compartment (114; see figures 2-4), and to drive the compressor (20) and control of the second cooling fan (261) during cooling of the second storage compartment (111) after cooling of the first storage compartment (114) is completed (see figure 4), 
wherein the first cooling fan (241) is controlled to operate during cooling of the first storage compartment (114) and cooling of the second storage compartment (111; see figure 4), and wherein power to the first cooling fan (241) is controlled to be reduced stepwise (stop of the freezer fan 241 implies the reduce of power; figure 3 shows the freezer fan is operated stepwise with one reduced step) based on an elapse of time (set time td elapsed) or a noted that alternative limitation; the time limitation has been addressed).


    PNG
    media_image1.png
    611
    595
    media_image1.png
    Greyscale

Regarding claim 21, Lee discloses a refrigerator comprising: 
a compressor (20) configured to compress refrigerant (see figure 2); 
a first evaporator (24) configured to receive refrigerant from the compressor (20) to generate cold air for a first storage compartment (114; see figure 2); 
a first cooling fan (214) configured to supply cold air to the first storage compartment (241; see figure 2); 

a second cooling fan (261) configured to supply cold air to the second storage compartment (111; see figure 2); 
a valve (22) configured to selectively open one of a first refrigerant passage (the passage which associated with the first evaporator 24) connecting the compressor (20) and the first evaporator (24) to allow the refrigerant to flow (see figure 2) and a second refrigerant passage (the passage which associated with second evaporator 26) connecting the compressor (20) and the second evaporator (26) to allow the refrigerant to flow (see figure 2); and 
a controller (the control flow chart of figure 4 implies the existent of a controller) configured to control the first cooling fan (241), the second cooling fan (261) and the valve (22; see figure 4), 
wherein the controller is configured to drive the compressor (20) and control power to the first cooling fan (actuate fan 241) during cooling of the first storage compartment (114; see figures 2-4), and to drive the compressor (20) and control of the second cooling fan (261) during cooling of the second storage compartment (111) after cooling of the first storage compartment (114) is completed (see figure 4), and 
wherein power to the first cooling fan (241) is controlled to be reduced in a predetermined power greater than zero (the predetermined power which associated with the reduced stepwise; the annotated figure above shows the predetermined power is greater than zero; also, it is understood to one having ordinary skill in the art that the power has to be a positive number therefore, the reduced in a predetermined power is noted that alternative limitation; the time limitation has been addressed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Hyodo et al. (6,327,867, previously cited and applied).
Regarding claim 20, Lee applied as an alternative discloses a refrigerator comprising: 
a compressor (20) configured to compress refrigerant (see figure 2); 
a first evaporator (24) configured to receive refrigerant from the compressor (20) to generate cold air for a first storage compartment (114; see figure 2); 
a first cooling fan (214) configured to supply cold air to the first storage compartment (241; see figure 2); 
a second evaporator (26) to receive refrigerant from the compressor (20) to generate cold air for a second storage compartment (111; see figure 2); 

a valve (22) configured to selectively open one of a first refrigerant passage (the passage which associated with the first evaporator 24) connecting the compressor (20) and the first evaporator (24) to allow the refrigerant to flow (see figure 2) and a second refrigerant passage (the passage which associated with second evaporator 26) connecting the compressor (20) and the second evaporator (26) to allow the refrigerant to flow (see figure 2); and 
a controller (the control flow chart of figure 4 implies the existent of a controller) configured to control the first cooling fan (241), the second cooling fan (261) and the valve (22; see figure 4), 
wherein the controller is configured to drive the compressor (20) and control power to the first cooling fan (actuate fan 241) during cooling of the first storage compartment (114; see figures 2-4), and to drive the compressor (20) and control of the second cooling fan (261) during cooling of the second storage compartment (111) after cooling of the first storage compartment (114) is completed (see figure 4), 
wherein the first cooling fan (241) is controlled to operate during cooling of the first storage compartment (114) and cooling of the second storage compartment (111; see figure 4).
However, Lee fails to disclose power to the first cooling fan is controlled to be reduced stepwise based on an elapse of time or a temperature change in at least one of a temperature of the first storage compartment and a temperature of the first evaporator.

It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the refrigerator of Lee to incorporate the claimed power reduction control of the first fan as taught by Hyodo in order to gradually reduce power of the first fan.
Regarding claim 21, Lee applied as an alternative discloses a refrigerator comprising: 
a compressor (20) configured to compress refrigerant (see figure 2); 
a first evaporator (24) configured to receive refrigerant from the compressor (20) to generate cold air for a first storage compartment (114; see figure 2); 
a first cooling fan (214) configured to supply cold air to the first storage compartment (241; see figure 2); 
a second evaporator (26) to receive refrigerant from the compressor (20) to generate cold air for a second storage compartment (111; see figure 2); 
a second cooling fan (261) configured to supply cold air to the second storage compartment (111; see figure 2); 
a valve (22) configured to selectively open one of a first refrigerant passage (the passage which associated with the first evaporator 24) connecting the compressor (20) and the first evaporator (24) to allow the refrigerant to flow (see figure 2) and a second 
a controller (the control flow chart of figure 4 implies the existent of a controller) configured to control the first cooling fan (241), the second cooling fan (261) and the valve (22; see figure 4), 
wherein the controller is configured to drive the compressor (20) and control power to the first cooling fan (actuate fan 241) during cooling of the first storage compartment (114; see figures 2-4), and to drive the compressor (20) and control of the second cooling fan (261) during cooling of the second storage compartment (111) after cooling of the first storage compartment (114) is completed (see figure 4), 
wherein the first cooling fan (241) is controlled to operate during cooling of the first storage compartment (114) and cooling of the second storage compartment (111; see figure 4).
However, Lee fails to disclose power to the first cooling fan is controlled to be reduced stepwise based on an elapse of time or a temperature change in at least one of a temperature of the first storage compartment and a temperature of the first evaporator.

    PNG
    media_image2.png
    865
    637
    media_image2.png
    Greyscale

Hyodo teaches a refrigerator comprises a first cooling fan (109) is controlled to be reduced in a predetermined power greater than zero (the predetermined power which associated with the reduced stepwise; the annotated figure above shows the predetermined power is greater than zero; also, it is understood to one having ordinary skill in the art that the power has to be a positive number therefore, the reduced in a predetermined power is greater than zero) based on an elapse of time or a temperature change in at least one of a temperature of the first storage compartment (the low 
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the refrigerator of Lee to incorporate the claimed power reduction control of the first fan as taught by Hyodo in order to gradually reduce power of the first fan.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Lee discloses a method of controlling a refrigerator, comprising: 
operating a first cooling cycle for a first storage compartment (freezer compartment 114), the first cooling cycle including driving a compressor (20) and controlling a first cooling fan (freezer fan 241) of the first storage compartment (114; see step S13 of figure 4; see figures 2-4); 
in response to a stop condition of the first cooling cycle (stop of freezer fan 241), changing from the first cooling cycle to a second cooling cycle (start of refrigerator fan 261) for a second storage compartment (refrigerator compartment 111), and operating the second cooling cycle including driving the compressor (20) and controlling a second cooling fan (261) of the second storage compartment (111; see step S14 of figure 4; see figures 2-4); and 
in response to a stop condition of the second cooling cycle (stop of Fridge fan), changing from the second cooling cycle to a third cooling cycle for the first storage 
wherein when changing from the first cooling cycle (actuate of freezer fan 261; see step 13 of figure 4) to the second cooling cycle (actuate of freezer fan 241; see step S17), the first cooling fan (freezer fan 261) is continuously operated (see step S17figure 4).
The prior art of record fails to anticipate or render obvious a method of controlling a refrigerator in particular, the limitations: 
“wherein during the operating of the second cooling cycle, power for the first cooling fan is reduced based on an elapse of time or a temperature change in at least one of a temperature of the first storage compartment and a temperature of a first evaporator for supplying cold air to the first storage compartment” as recited in claim 1. Therefore, claims 1-19 are currently allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments on the Remarks filed 11/12/2021 have been fully considered but they are not persuasive.
Applicant argues in the last paragraph of page 13 that “However, Lee does not teach or suggest features relating to the power to the first cooling fan is controlled to be reduced stepwise. More specifically, Lee does not teach or suggest at least the following of independent claim 20: power to the first cooling fan is controlled to be reduced stepwise based on an elapse of time or a temperature change in at least one of a temperature of the first storage compartment and a temperature of the first evaporator”. However, the Office respectfully disagrees. Lee discloses the argued power to be reduced stepwise based on an elapse of time feature. The limitation only requires the power to be reduced stepwise. The reduced stepwise can be one reduced step. Figure 3 of Lee clearly shows a one reduced step of power of the freezer fan. Therefore, Lee discloses the argued feature. Thus, applicant’s argument is not persuasive.
Also, applicant agues in the last paragraph of page 14 to paragraph 1 of page 15 with respect to Hyodo that “The first air fan 109 preferably has a varying capacity and can be operated at one of a first speed and a second speed higher than the first speed. When the low-temperature storage chamber 133 is cooled, the first air fan 109 is operated at the first speed to send a reduced amount of air to the refrigerator cooling unit 110. However, Hyodo does not teach or suggest features relating to the power to the first cooling fan is controlled to be reduced stepwise. More specifically, Hyodo does not teach or suggest at least the following of independent claim 20: power to the first cooling fan is controlled to be reduced stepwise based on an elapse of time or a temperature change in at least one of a temperature of the first storage compartment and a temperature of the first evaporator”. However, the Office respectfully disagrees. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763